Title: General Orders, 4 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 4th 1776
WestonYarmouth.


Passes signed by the Quarter Master-General, or his Assistant Mr Hughes for persons in that department to cross the Ferries to be admitted as sufficient.
Thomas Herbert of Capt. Wyllys’s Company, Col. Sergents Regiment, tried by a regimental Court Martial and convicted of “Theft” was sentenced to receive Thirty-nine Lashes; but having appealed to a General Court Martial whereof Col. Webb was president the sentence of the Regimental Court was revised and the prisoner acquitted—The General approves the acquital, and orders him to be discharged.
Daniel McGuire of Capt: Scotts Company, Colo. Sergeants Regiment—Samuel Weaver of Capt: Farringtons Company, same Regiment; both tried by the same Court Martial and convicted McGuire, of Desertion and inlisting into another Company taking a second bounty, sentenced to receive Thirty-nine Lashes: Weaver of Desertion only, sentenced to receive Thirty Lashes.
William McIlvaine of Capt. Wyllys’s Company, & the above regiment tried by the same Court Martial, and convicted of Desertion and sentenced to receive Thirty Lashes.
William Diggs of Capt. Woods Company, Col. Baldwins Regiment, tried by the same Court Martial, and convicted of Desertion; sentenced to receive Twenty Lashes.
The General approves each of the above Sentences, and orders them to be put in execution, at the usual time and place.
The Court Martial to sit to morrow, for the tryal of Lieut: Hobby of Col. McDougall’s Regiment, now under Arrest for

“Misconduct in leaving the Vessels under his care, on the East River on Friday Evening”—Witnesses to attend.
All persons are strictly forbid medling with the flat bottomed Boats, without leave from General Putnam, or unless sent on some special service; and those parties who have any of them are to be careful in returning them safely—The Guards at the wharves to attend to this order.
